Citation Nr: 1546082	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  09-44 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to January 2003, retiring after more than 24 years of honorable service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  As the Veteran resides in Virginia, the Roanoke RO has jurisdiction over his case.  

The Veteran and his spouse appeared at a hearing before the undersigned Veterans Law Judge in September 2015.  A transcript of the hearing is in the Veteran's file. 

The issues of entitlement to service connection for pes planus and a right knee disability and entitlement to an increased rating for plantar fasciitis have been raised by the record in a September 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's current sleep apnea had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Private treatment records reflect that the Veteran was diagnosed as suffering from sleep apnea in January 2009; he has received continuous treatment for sleep apnea since that time.  The current disability criterion is met.  

The Veteran's service treatment records are silent for complaints of or treatment for sleep apnea.  That said, both the Veteran and his wife contend that he suffered from symptoms consistent with sleep apnea during his active service.  In an April 2010 letter, the Veteran stated that he had suffered from headaches for many years during his active service.  He stated that his private neurologists concluded that he had been suffering from sleep apnea for many years (including during service), leading to his headaches.  In a separate April 2010 letter, the Veteran's wife stated that she observed her husband's sleep patterns during his active service.  She stated that the Veteran would snore loudly and make gurgling sounds while sleeping.  She stated that she would rouse the Veteran to ensure he was okay.  The Veteran and his wife reiterated these contentions at his September 2015 hearing.  

Both the Veteran and his wife are competent to describe symptoms of snoring and headaches, and the Board finds their testimony and letters to be credible.  The in-service incurrence criterion is met.  

The final question is whether the Veteran's current sleep apnea is related to or had its onset in the Veteran's active service.  Though the Veteran did not undergo a VA examination, the RO did obtain a VA opinion regarding the etiology of the Veteran's sleep apnea.  In that February 2015 opinion, a VA nurse practitioner concluded that it is less likely than not that the Veteran's sleep apnea is secondary to his service-connected headaches.  

This opinion is inadequate.  The examiner reversed the causality contention made by the Veteran; the Veteran contended that his headaches and erectile dysfunction were symptoms resulting from sleep apnea, not that his sleep apnea was caused by his headaches.  Further, the examiner did not provide an opinion as to direct service connection, despite lay evidence showing that the Veteran had symptoms consistent with sleep apnea during his active service.  

The Board need not remand this case for a new opinion or examination, as there is sufficient evidence showing that the Veteran's symptoms had their onset during his active service.  First, there is the competent and credible testimony from the Veteran and his wife.  Next, in an April 2010 letter, S.J., MD, wrote that she had diagnosed the Veteran as suffering from sleep apnea, and that his symptoms "probably were present for a long time while he was [in the] military," but were simply not diagnosed until after his retirement.  In a separate April 2010 letter, A.K., PA-C, noted that the Veteran suffered from headaches "which had been correlated to possible obstructive sleep apnea."  

Again, the Veteran has consistently argued that his in-service complaints of headaches and erectile dysfunction (disabilities for which the Veteran is now service-connected) were evidence that he suffered from sleep apnea during his active service.  The letters from A.K. and Dr. S.J. support this conclusion.  


When considered in concert with the testimony and letters from the Veteran and his wife, the Board resolves all reasonable doubt in the Veteran's favor and finds that the evidence indicates that his sleep apnea is related to or had its onset during his active service.  Service connection for sleep apnea is therefore warranted.  



ORDER

Service connection for sleep apnea is granted.  



____________________________________________
M. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


